DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weagley et al (U.S. Patent No. 6,425,196).
As to Claim 1, Weagley discloses a reconfigurable box blade comprising: 
A box frame (8) comprising a left sidewall (Left 20), a right sidewall (Right 20), and a scraping blade (10R, 10C, 10L) that spans laterally between the left sidewall and the right sidewall and a connecting structure (17, 18) configured to attach the box frame to a vehicle (20), the reconfigurable box blade having a deployed configuration (Figure 10) and a stowed configuration (Figure 10, when blades are folded), wherein the deployed configuration comprises a first dimension of the box frame oriented substantially perpendicular to a longitudinal axis of the vehicle (Figure 10), and wherein the stowed configuration comprises the first dimension of the box frame being substantially aligned with the longitudinal axis of the vehicle (Figure 10, when blades are folded).  
As to Claim 3, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). Weagley also discloses wherein the first dimension of the box frame (8) is a longest dimension of the box frame.  
As to Claim 4, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). Weagley also discloses wherein the connecting structure (17, 18) configured to attach the box frame to the vehicle comprises a forwardly extending towing tongue.  
As to Claim 5, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). Weagley also discloses wherein the connecting structure (17, 18) configured to attach the box frame comprises a mount configured to interface with one or more three point hitch arms of the vehicle.  
As to Claim 6, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). Weagley also discloses further comprising one or more devices configured to loosen soil (16), the one or more devices mounted to the box frame.  
As to Claim 17, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). Weagley also discloses further comprising a stopping component (35) mounted to the connecting structure, the stopping component configured to secure the box blade in the stowed configuration.  
As to Claim 18, Weagley discloses the invention of Claim 17 (Refer to Claim 17 discussion). Weagley also discloses wherein the stopping component comprises a latch (35) configured to be secured over a portion of the box frame.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12-15, 19 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weagley et al (U.S. Patent No. 6,425,196) in view of Davis (U.S. Patent No. 5,165,191).
As to Claim 2, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Weagley is silent about wherein the deployed configuration further comprises the scraping blade being in contact with a ground surface, and wherein the stowed configuration further comprises the scraping blade being above the ground surface such that the scraping blade is out of contact with the ground.  Davis discloses a scraping blade (10) wherein a deployed configuration further comprises the scraping blade being in contact with a ground surface (Figure 1), and wherein a stowed configuration further comprises the scraping blade being above the ground surface such that the scraping blade is out of contact with the ground (Figure 2). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the deployed configuration comprise the scraping blade being in contact with a ground surface, and wherein the stowed configuration further comprises the scraping blade being above the ground surface such that the scraping blade is out of contact with the ground. The motivation would have been to move the blade off the ground when necessary. 
As to Claim 12, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Weagley is silent about wherein the box frame is configured to be raised and lowered relative to a ground surface. Davis discloses a box frame is configured to be raised and lowered relative to a ground surface (Figure 1 and 2). Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the box frame configured to be raised and lowered relative to a ground surface. The motivation would have been to move the blade off the ground when necessary.
As to Claim 13, Weagley as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Weagley as modified also teaches wherein raising the box frame relative to the ground surface comprises rotating the box frame beyond 90 degrees relative to the ground surface (Davis: Figures 1 and 2).  
As to Claim 14, Weagley as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Weagley as modified also teaches wherein subsequent to being raised relative to the ground surface, the box frame is further configured to be rotated about a rotation axis oriented perpendicular to the ground surface (Figure 10).  
As to Claim 15, Weagley as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Weagley as modified also teaches further comprising one or more gears and a chain drive (11) configured to rotate the box frame.  
As to Claim 19, Weagley discloses a method of reconfiguring a box blade attached to a vehicle, comprising: 
A box frame (8) comprising a left sidewall (Left 20), a right sidewall (Right 20), and a scraping blade (10R, 10C, 10L) that spans laterally between the left sidewall and the right sidewall, wherein the first configuration comprises a first dimension of the box frame being oriented substantially perpendicular to a longitudinal axis of the vehicle (Figure 10); and rotating the box frame about a rotation axis oriented perpendicular to the ground surface into a second configuration, the second configuration comprising the first dimension of the box frame being substantially aligned along the longitudinal axis of the vehicle (Figure 10, when blades are folded).  
However, Weagley is silent about from a first configuration, raising, relative to the ground surface, a box frame of the reconfigurable box blade. Davis discloses raising, relative to the ground surface, a box frame of a reconfigurable box blade (Compare Figures 1 and 2). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to raise, relative to the ground surface, a box frame of a reconfigurable box blade. The motivation would have been to move the blade off the ground when necessary.
As to Claim 23, Weagley as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Weagley as modified also teaches wherein raising the box frame relative to the ground surface comprises rotating the box frame beyond 90 degrees relative to the ground surface (Davis: Figures 1 and 2).  
As to Claim 24, Weagley as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Weagley as modified also teaches wherein the box frame is raised by a linear motion actuator (Davis: 184).  
As to Claim 25, Weagley as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Weagley as modified also teaches wherein the box frame is rotated by a rotation mechanism comprising one or more gears and a chain drive (11).  
As to Claim 26, Weagley as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Weagley as modified also teaches further comprising: stopping rotation of the box frame when the box frame comes in contact with a stopping component (35) of the box blade.
As to Claim 27, Weagley discloses the invention of Claim 19 (Refer to Claim 19 discussion). Weagley also discloses further comprising: securing the box blade in the second configuration using a latch (35), the latch configured to be secured over a portion of the box frame.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weagley et al (U.S. Patent No. 6,425,196) in view of Lemieux et al (U.S. Patent Application Publication No. 2009/0119954).
As to Claim 7, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Weagley is silent about further comprising one or more devices configured to collect data indicative of a grading operation of the box blade. Lemieux discloses one or more devices configured to collect data indicative of a grading operation of the box blade (Paragraph 0028). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more devices configured to collect data indicative of a grading operation of the box blade. The motivation would have been to monitor the operations of the apparatus.
Claims 8-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weagley et al (U.S. Patent No. 6,425,196) in view of Bentley et al (U.S. Patent No. 3,448,814).
As to Claim 8, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Weagley is silent about further comprising one or more wheels. Bentley discloses one or more wheels (85). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more wheels. The motivation would have been to increase the utility of the apparatus by providing compaction means. 
As to Claim 9, Weagley as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Weagley as modified also teaches wherein the deployed configuration further comprises a subset of the one or more wheels being out of contact with a ground surface (Bentley: Figure 2) and the stowed configuration further comprises the subset of the one or more wheels being in contact with the ground surface (Bentley: Figure 1).  
As to Claim 10, Weagley as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Weagley as modified also teaches wherein a wheel axis of at least a portion of the one or more wheels (Bentley: 85) is configured to move relative to the box frame (Bentley: 12).  
As to Claim 11, Weagley as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Weagley as modified also teaches further comprising a linear motion actuator (Bentley: 92) configured to move the wheel axis.  
As to Claim 16, Weagley discloses the invention of Claim 1 (Refer to Claim 1 discussion). Weagley also teaches wherein reconfiguring the box blade from the deployed configuration to the stowed configuration comprises raising the box frame relative to the ground surface (Davis: Figures 1 and 2); and rotating the box frame about a rotation axis oriented perpendicular to the ground surface (Weagley: Figure 10). However, Weagley is silent about moving, relative to the box frame, a wheel axis of one or more wheels of the box blade. Bentley discloses one or more wheels (85) moved relative to a box frame (12). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to move, relative to the box frame, a wheel axis of one or more wheels of the box blade. The motivation would have been to increase the utility of the apparatus by providing compaction means.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weagley et al (U.S. Patent No. 6,425,196) in view of Davis (U.S. Patent No. 5,165,191); and further in view of Bentley et al (U.S. Patent No. 3,448,814).
As to Claim 20, Weagley as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). However, Weagley as modified is silent about wherein raising the box frame relative to the ground surface comprises moving, relative to the box frame, a wheel axis of one or more wheels of the box blade.  Bentley discloses moving, relative to a box frame (12), a wheel axis of one or more wheels (85) of the box blade. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to move, relative to the box frame, a wheel axis of one or more wheels of the box blade. The motivation would have been to increase the utility of the apparatus by providing compaction means.
As to Claim 21, Weagley as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). Weagley as modified also teaches wherein the wheel axis is moved such that the one or more wheels of the box blade contacts the ground surface (Bentley: Figure 2) and the scraping blade is raised above the ground surface such that the scraping blade is out of contact with the ground (Davis: Figure 2).  
As to Claim 22, Weagley as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). Weagley as modified also teaches wherein the wheel axis is moved by a linear motion actuator (Bentley: 92).  
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weagley et al (U.S. Patent No. 6,425,196) in view of Bentley et al (U.S. Patent No. 3,448,814) and Davis (U.S. Patent No. 5,165,191).
As to Claim 28, Weadley discloses a reconfigurable box blade comprising: 
A box frame (8) comprising a left sidewall (Left 20), a right sidewall (Right 20) having at least one length equivalent to at least one length of the left sidewall, and a scraping blade (10R, 10C, 10L) that spans laterally between the left sidewall and the right sidewall; 19Attorney Docket No.: 48505-0002001
A connecting structure (17, 18) configured to attach the box frame to a vehicle (2); and 
A stopping component (35) mounted to the connecting structure (mounted via the blades, “mounted to” does not necessarily mean a direct connection), the stopping component configured to secure the box blade in the stowed configuration, the stopping component comprising a latch (32) configured to be secured over a portion of the box frame; 
Wherein a first dimension of the box frame is oriented substantially perpendicular to a longitudinal axis of the vehicle when the reconfigurable box blade is in the deployed configuration (Figure 10), wherein the first dimension of the box frame is substantially aligned with the longitudinal axis of the vehicle when the reconfigurable box blade is in the stowed configuration (Figure 10 when folded), and 
Wherein the box frame is rotated about a rotation axis perpendicular to the ground surface to move the box frame from the deployed configuration to the stowed configuration (Figure 10).  
However, Weadley is silent about one or more wheels, wherein the one or more wheels are above a ground surface when the reconfigurable box blade is in a stowed configuration, and wherein the one or more wheels are in contact the with the ground surface when the reconfigurable box blade is in a deployed configuration. Bradley discloses one or more wheels (85), wherein the one or more wheels are above a ground surface when the reconfigurable box blade is in a stowed configuration (Figure 2), and wherein the one or more wheels are in contact the with the ground surface when the reconfigurable box blade is in a deployed configuration (Figure 1). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more wheels, wherein the one or more wheels are above a ground surface when the reconfigurable box blade is in a stowed configuration, and wherein the one or more wheels are in contact the with the ground surface when the reconfigurable box blade is in a deployed configuration. The motivation would have been to increase the utility of the apparatus by providing compaction means.
Furthermore, Weadley as modified (See above paragraph) is silent about wherein the box frame is rotated beyond 90 degrees about a rotation axis oriented parallel to the ground surface. Davis discloses a box frame (10) rotated beyond 90 degrees about a rotation axis oriented parallel to the ground surface (Figures 1-3). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the box frame rotated beyond 90 degrees about a rotation axis oriented parallel to the ground surface. The motivation would have been to move the blade off the ground when necessary.
As to Claim 29, Weadley as modified teaches the invention of Claim 28 (Refer to Claim 28 discussion). Although Weadley as modified is silent about wherein the first dimension of the box frame is at least 20 feet, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to made the first dimension of the box frame of at least 20 feet since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 30, Weadley as modified teaches the invention of Claim 29 (Refer to Claim 29 discussion). Weadley as modified also teaches wherein a flat surface of the stopping component (35)  contacts a flat surface of the box frame when the box frame is rotated beyond 90 degrees about the rotation axis oriented parallel to the ground surface and the box frame is rotated about the rotation axis perpendicular to the ground surface to move the box frame into the stowed configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678